             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                         4:18CR3029
    vs.
                                                    ORDER
JOSHUA DOUGLAS BORNEMEIER,
               Defendant.


    IT IS ORDERED that:

    1.    The defendant’s unopposed Motion to Continue sentencing
          hearing (filing 48) is granted.

    2.    Defendant Joshua Douglas Bornemeier's sentencing is continued
          to February 20, 2019, at 10:30 a.m., before the undersigned
          United States District Judge, in Courtroom No. 1, Robert V.
          Denney United States Courthouse and Federal Building, 100
          Centennial Mall North, Lincoln, Nebraska. The defendant shall
          be present at the hearing.

    Dated this 31st day of January, 2019.

                                       BY THE COURT:


                                       John M. Gerrard
                                       Chief United States District Judge
